Citation Nr: 1534602	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right eye blindness, to include as due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the claim.  The Veteran filed a notice of disagreement dated in November 2011, and the RO issued a statement of the case dated in February 2013.  The Veteran filed his substantive appeal in February 2013.

The Board notes that, in a December 2014 statement, the Veteran requested an opportunity to testify at a video conference hearing before the Board.  The Veteran has yet to be afforded this hearing.  However, in light of the favorable disposition below, the Board finds that a remand for further development, to include a hearing, is not required in this case.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Right eye blindness has been shown to have had its onset in service.


CONCLUSION OF LAW

The criteria for an award of service connection for right eye blindness have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Nearly all of the Veteran's service medical records are missing.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony in cases where records are unavailable.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In this case, the Veteran reports that while in training, he received a blow to the head, which was serious enough for him to be taken to the hospital.  He was treated and released but several days later developed complications impacting his sight which caused him to have to return to the hospital.  It was at that time that it was discovered that the optic nerve had been damaged and that he was blind in the right eye.  

On the Veteran's separation Medical History, the Veteran indicated eye trouble and, in response to whether he had ever been refused employment because of his health, the Veteran responded "Yes - Blind in right eye.  Company said I would be a risk to them."  The September examination indicated that the Veteran was blind in his right eye.

The Veteran also submitted two statements from his private physician dated in August 2012 and March 2013.  These confirm that the Veteran is legally blind in his right eye.  The physician also reported that the Veteran lost the vision in the right eye in 1952 while on active duty in the military.  The physician stated that the Veteran sustained a head injury which was followed by a gradual loss of vision in the right eye over a one month period.  This history is consistent with a traumatic optic neuropathy, which is the most likely cause of the blindness in the right eye. 

The RO denied the claim, finding that there was no objective medical evidence to support the claimed head injury in addition to finding that the condition existed prior to service and was not aggravated beyond its natural progression.  The vague history recorded on the separation provides some support for the RO's position, but there is no other evidence of a pre-service eye disability and there is no evidence, other than the Veteran's competent reports, of the severity of his eye disability during service.  The Veteran responded in a March 2013 statement, reporting that he did not have any problems with his eye before service and that he never reported problems prior to active duty.  

The Veteran is competent to report his experiences and vision in service, including head trauma and losing his sight.  While th+++++++++++++++++++is trauma is not recorded in the claims file, it is noted that the Veteran's military treatment records are incomplete.  The Veteran also submitted the opinion of his treating physician that his right eye blindness was consistent with a traumatic optic neuropathy, which is the most likely cause of the blindness in the right eye.  There is no contrary opinion of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The preponderance of the evidence is in favor of against service connection right eye blindness.  Reasonable doubt has arisen and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right eye blindness is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


